DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
The “controller”, as recited in Claim 2; 
The “plurality of individually-controlled zones” associated with the accumulator conveyor, as recited in Claim 2;
The structure(s) that allow the packing step to place “groups of bags in the bins in pre-designated patterns”, as recited in Claim 31; and
The structure(s) that allow the packing step to place “groups of bags in the layers having different, predesignated patterns in successive layers”, as recited in Claim 31.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 



An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Such claim limitation(s) is/are: 
The first and second “bag group staging areas”, as recited in Claims 1, 6, and 24; and
The first and second “bin staging areas”, as recited in Claim 1. 
Note:  The term “area” is being used a nonce word to generally describe structures that collectively define a space, i.e., “area”, because an area does not exist on its own, but instead must be bounded by physical elements to define the space.  The function is provided in the name of the claimed element itself, which is the function of “staging” either a group of bags or a bin.  Because the nonce word is modified by a function and these terms are not modified by sufficient structure, material, or acts for performing the claimed function, interpretation under 35 USC 112(f) is proper.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “The system as recited in claim 14, wherein the base includes a plurality of longitudinally extending, laterally-spaced rods”.  There is no antecedent basis for “the base” because this term is first recited in Claim 15, not Claim 14.  Claim 19 is rejected because of its dependency on Claim 18.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black et al., US 7,856,797 (Cited by applicant) .   
With regard to Claim 14, Black discloses a system (300, Figs. 1-12, C1, L56 – C7, L12)  for staging a group of bags (380, 402, 503, Figs. 3-7) prior to packing the bags in a bin (370), the system including: 
a conveyor (352, 354, Fig. 3) having an inlet end (351) and a discharge end (355); and 
a pick table assembly (100, Figs. 1-2) comprising a frame (130, 133, 135, 140, 104, Figs. 1, 3) and a shuttle (102) that is located under the discharge end of the conveyor (Figs. 3-4) and that is moveable laterally relative to the conveyor (C2, L32 – C4, L16) so that successive bags discharged from the conveyor and deposited on the shuttle are spaced laterally of one another (Figs. 4-7).
With regard to Claim 15, Black discloses the shuttle (102) including a base (112)  forming a bag support surface (Figs. 4-7), a back plate (104) extending .

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-7, 10, 14-15, 20-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fallas, US 8,997,438 (cited by Applicant), in view of Roberts et al., US 5,540,545, Christman et al., US 7,114,609, Aquarius, US 7,788,886 (cited by Applicant), Black et al., US 7,856,797 (cited by Applicant), and Kleinhen et al., US 5,069,598 .
With regard to Claim 1-7, 14-15, and 20-22, Fallas discloses a bin packing system and a system for staging a group of bags prior to packing the bags in a bin (100, Figs. 1-4, C2, L66 – C9, L37) comprising: 
(A) a first lane (Figs. 1A-1B) having a conveyor system (115, 110) that transports individual bags (10), the conveyor having an inlet end and a discharge end (Figs. 1A-1B); wherein one of the conveyors is an accumulator conveyor (115) having a plurality of individually-controlled zone (because each section is controlled by its own motor)
1), which is located downstream of a respective conveyor system (115) in a direction of bag handling (X1); 
(C) first and second bin staging areas (the areas where bins (140a and 140b) are located), which is configured to stage bins for packing and subsequent transport out of the system; 
(D) a robot (120) having an end of arm tool/EOAT (128, C3, L26-33), the EOAT being moveable laterally, longitudinally, and vertically (C3, L12-33) to 
a. pick groups of bags from the bag group staging areas one group at a time (210-214, Fig. 2); and 
b. alternatively pack first and second bins in the first and second bin staging area with picked groups (202-226, Fig. 2).

With regard to Claims 23-25, and 30, Fallas discloses a method of packing bins that includes:
(A)	forming first and second groups of bags in the bag group staging area  (Figs. 1A, which shows two sets of three bags formed as a group on conveyor (110)), 
(B)	using a robotic EOAT (128), packing the first and second groups in a bin (210, 212, Fig. 2);

conveying the full containers out of the first and second bin staging areas when both containers are full and placing new containers at the first and second bin staging area (226, 206, Fig. 2).
Fallas fails to teach first and second lanes having their own conveyor systems.  Roberts discloses a system for stacking articles onto a pallet (Figs. 1-24, C2, L65 – C9, L40) that includes first and second lanes, each having a conveyor system (23/24/34; 23/24/27, Figs. 1-15); first and second article group staging areas (36, 28), each of which is located downstream of their respective conveyor systems (Fig. 1).  It would have been obvious to one or ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Fallas to have two separate lanes, each with their own conveyor systems because it would allow the grouping of articles/bags to occur simultaneously in each lane, thereby allowing third and fourth groups of article/bags to be formed, and it would allow a fully formed group to be transferred to the packing/stacking area (i.e., in the bins with regard to the claims, or the pallet with regard to Roberts), as shown by Roberts (Figs. 1-15), thereby increasing the capacity and/or efficiency of the packing/stacking system due to the simultaneous actions that shorten the time to fully pack/stack the bin/pallet. 
While Fallas discloses an accumulator conveyor having individually-controlled zones (115, 117, Fig. 1A), another conveyor (110) disposed downstream of the accumulator conveyor (Fig. 1A), and a controller (102) that controls the operation of these conveyors, including their speeds (C3, L42 – C4, L25), Fallas does not specifically teach conveyor systems that include an accelerator conveyor that is vertically and horizontally movable.  
Christman discloses a multi-lane conveyor system (Figs. 1-18, [0039]-[0077]), wherein each lane includes the combination of an infeed conveyor, metering belts, and accelerator belts (Figs. 16-18);
Aquarius discloses a system and method for packing containers (C, Fig. 1) with bags (S, Figs. 1-16, C3, L40 – C6, L30) that includes a multi-belt conveyor system (4, 5a, 5b, 6a, 6b, 7, 15) having a conveyor belt (13) that is movable up and down (C5, L60-67) and a conveyor belt (15) that is extendable/retractable into/from a bag holder (14) where the groups of bags are formed. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Fallas/Roberts conveyor systems to include the combination of accumulator and accelerator conveyors because the use of various combinations of these types of conveyors are well known and often used to provide groupings of products (as evidenced by their use in Christman and Aquarius) and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Fallas/Roberts conveyor systems to include an accelerator conveyor that is capable of moving vertically and horizontally because these motions allow for more efficient stacking and packing as taught by Aquarius (C4, L1-6; C5, L60-67). See the following references which show conveyors that are moveable vertically and/or horizontally to assist with stacking or packing articles:  US 3,885,682; US 5,123,231; and    US 2016/0318720.   

While Fallas discloses two bins (140a, 140b) located in the bag group staging areas, and which are alternatingly packed to compile a full grouping to be loaded into a container, these bins are packed by the robot and its EOAT and not by the conveyor system.  As such, Fallas fails to teach a pick table assembly that receives the bags from the conveyor systems to form the full grouping of bags that will be deposited in the bin.    
Black discloses a pick table assembly (100, Figs. 1-2) comprising a frame (130, 133, 135, 140, 104, Figs. 1, 3) and a shuttle (102) that is located under the discharge end of the conveyor (Figs. 3-4) and that is moveable laterally relative to the conveyor (C2, L32 – C4, L16) so that 
Kleinhen discloses an apparatus and method for packing containers (24) with articles (22, Figs. 1-15, C3, L13 – C20, L65) in which a stacking device loads groups of the articles into the container by using  a shuttle (52, Figs. 1-3) that is laterally movable on a frame (236, 238) so as to move an empty portion of the container below the stacking device when a previously loaded compartment has been filled (C10, L13 – C12, L25).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Fallas/Roberts/ Christman/Aquarius bin packing system and method to use a shuttle shaped and located similar to Black’s shuttle but movable on tracks similar to Kleinhen’s shuttle and frame because it would provide for a simpler way to displace the shuttle for receiving the bags/articles to be stacked, and allow the robot and its EOAT to be used for more complications actions. 

With regard to Claim 10, Fallas discloses a bin conveyor (130that is operable to deliver empty bins and remove full bins (Fig. 1A). 
With regard to Claims 28 and 29, Fallas discloses wherein the group of bags includes at least two stacked bags and/or  at least 5 bags stacked in at least two layers(Figs. 1A, 3A, 3B)

14.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fallas in view of Roberts, Christman, Aquarius, Black, and Kleinhen as applied to Claim 1 above and further in view of Shell, US 5,066,189 (cited by Applicant).  While Fallas discloses a robotic EOAT, Shell fails to teach an EOAT having first and second longitudinally-extending pivotable jaws and a hold down plate.  Shell discloses a tool (10, Figs. 1-10, C3, L64 – C7, L20) for use in handling cargo, including bag-type articles (Figs. 7-9 that includes a support frame (10a, 10b, 10c, 10d, (Figs. 1-2), first and second laterally-spaced, longitudinally-extending jaws (20 left, 20 right, Fig. 2) extending downwardly from the support frame (Fig. 1), each of the jaws being pivotable about a respective longitudinal axis (15a, Fig. 10), at least one hold down plate (50) located between the jaws (Fig. 1), wherein each of the jaws includes a first, upper end (20) that is pivotally mounted on the support frame, a second, lower end (21), and an intermediate pivot connection (21b, 23b) via which the second end can be driven to pivot relative to the first end under power of a powered actuator (24, Fig. 10), and wherein each of the jaws comprises a plurality of longitudinally-spaced finger assemblies (21, Fig. 10).  It would have been obvious to one of ordinary skill in the art, . 
   
15.	Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Fallas in view of Roberts, Christman, Aquarius, Black, and Kleinhen as applied to Claim 1 above and further in view of Justesen et al., US 2018/0237235 (cited by Applicant).  While Fallas discloses the packing of bags in containers, Fallas fails to teach an octagonal shaped bin and predetermined patterns of the bags in the bin.  Justesen discloses a system and method for automatically loading a bin with bags of produce (Figs. 1-17, [0042]-[0069]), wherein the bin (103, Figs. 1, 16, 17) is octagonal (Figs. 1, 16, 17, [0003]), the bin has a mass capacity of about 1300 lbs. (590 kgs), an area of about 1748 in2 (1.12 m2), and a volume of about 62928 in3 (1.03 m3), as described in paragraph [0003] in lbs. and inches with the conversions shown in parentheses, and wherein the bin is loaded in pre-designated patterns in successive layers (Figs. 16, 17, [0063]-[0068]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Fallas/ Roberts/Christman/ Aquarius/Black/Kleinhen system and method to use a bin having the size, shape, and capacity similar to that described in Justesen because this type of bin is well suited for moving large quantities of produce from farm to market and the use of Justesen’s loading sequence allows for efficient and balance loading of the bin, as taught by Justesen ([0011]). 

Allowable Subject Matter
16.	Claims 8-9, 16-17, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

17.	Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 6,843,360; US 7,017,321; US 3,885,682; US 5,123,231; and US 2016/0318720.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652